 



Exhibit 10.20
SEVENTH AMENDMENT TO THE
DYNEGY NORTHEAST GENERATION, INC. SAVINGS INCENTIVE PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Northeast Generation, Inc. Savings Incentive Plan (the “Plan”) for the benefit
of eligible employees of certain participating companies;
WHEREAS, Dynegy desires to amend the eligibility provisions of the Plan with
respect to a specified group of collectively bargained employees who are
eligible for benefits under a different plan maintained by Dynegy and to
increase Employer Matching Contributions for collectively bargained employees
under the Plan; and
WHEREAS, Dynegy and its delegates are authorized and empowered to amend the Plan
pursuant to Section 16.1 of the Plan.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective as provided below:
I.
Effective April 3, 2008, the first sentence of Section 1.1(19) of the Plan is
amended in its entirety to provide as follows:
“(19) Eligible Employee: Each Employee other than (A) an Employee whose terms
and conditions of employment are governed by a collective bargaining agreement,
unless such agreement provides for his coverage under the Plan, (B) a
nonresident alien, (C) an Employee who is a Leased Employee or who is
designated, compensated, or otherwise classified by the Employer as a Leased
Employee, (D) an individual who is deemed to be an Employee pursuant to Treasury
regulations issued under section 414(o) of the Code, and (E) an individual who
is hired by an Employer on or after April 3, 2008 and who is covered by that
certain Memorandum of Agreement between Dynegy Northeast Generation, Inc., and
Local Union 320 of The International Brotherhood of Electrical Workers, dated
March 26, 2008, as ratified on April 3, 2008.”

 

 



--------------------------------------------------------------------------------



 



II.
Effective May 4, 2008, Section 3.3(b) of the Plan is amended in its entirety to
provide as follows:
“(b) With respect to each payroll period, the Employer shall contribute to the
Trust, as Employer Matching Contributions, an amount that equals 50% of the
Before-Tax Contributions that were made pursuant to Section 3.1 on behalf of
each of the Participants whose terms and conditions of employment are governed
by a collective bargaining agreement during such payroll period and that were
not in excess of 6% of each such Participant’s Compensation for such payroll
period.”
III.
Except as amended herein, the provisions of the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, the undersigned has caused this Seventh Amendment to the
Plan to be executed on the date indicated below, to be effective as provided
herein.

                  DYNEGY INC.
a Delaware corporation    
 
           
 
  By:   /s/ Julius Cox
 
Julius Cox, Chairman of the Dynegy Inc.    
 
      Benefits Plan Committee    
 
      Date: April 28, 2008    

 

2